Citation Nr: 0833177	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-17 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
mechanical back pain with degenerative disc disease of the 
lumbar spine.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from February 1973 to October 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota that increased the rating of the 
veteran's service-connected back disability to 20 percent.  
In May 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  In September 2007, the matter was remanded for 
additional development. 

At the May 2007 hearing, the veteran testified that his 
service-connected back disability renders him unable to work.  
A claim for a total disability rating based on individual 
unemployability (TDIU) is referred to the RO for appropriate 
development.  In August 2008, the Board received additional 
evidence without a waiver.  However, as the evidence is not 
pertinent to rating criteria for his low back disability, he 
is not prejudiced by the Board's consideration of the claim 
on the merits.


FINDING OF FACT

The disability picture presented by the veteran's service-
connected low back disability more nearly approximates a 
disability manifested by flexion limited to 30 degrees; 
unfavorable ankylosis of the entire thoracolumbar spine is 
not shown; and incapacitating episodes having a total 
duration of at least six weeks during a 12-month period are 
not shown.


CONCLUSION OF LAW

A 40 percent rating is warranted for mechanical low back pain 
with degenerative disc disease.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5235-5243 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a May 2005 letter, the RO provided the veteran with notice 
of the information and evidence necessary to substantiate a 
claim for an increased rating.  This letter advised the 
veteran that an increased rating requires evidence that a 
disability has worsened.  This letter also explained VA's 
duty to assist and informed the veteran what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.  A 
March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective 
dates of awards.  

The May 2005 letter did not substantially comply with the 
requirements of Vazquez-Flores.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

While the notice error is presumed prejudicial, the Board 
finds that it did not affect the essential fairness of the 
adjudication because a reasonable person could be expected to 
understand from the notice given what was needed and that the 
veteran had actual knowledge of some elements of Vazquez-
Flores notice requirements.  The November 2005 statement of 
the case (SOC) set forth the criteria applicable to rating 
the veteran's low back disability.  Statements the veteran 
made during VA examinations of the impact of his back 
disability had on him occupationally and with activities of 
daily living demonstrate his awareness that such information 
is pertinent in substantiating a claim for a higher rating.  
His representative showed actual knowledge of some 
requirements in a May 2008 brief that discussed specific 
criteria under which the disability should be rated.  The 
veteran had ample opportunity to respond/supplement the 
record after notice was given, and the matter was 
readjudicated in January 2008.  Thus, the Board finds that 
the veteran was not prejudiced by the error.  VA's duty is 
met.

B.  Duty to Assist 

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
evidence has been obtained and associated with the claims 
file.  The veteran has not identified any outstanding 
evidence that is pertinent to this claim.  The veteran has 
also been afforded several VA examinations and has had an 
opportunity to present testimony and evidence at a hearing 
before the Board.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

A.  Factual Background

A May 2005 VA treatment record indicates that the veteran 
reported back pain that radiated to the left lower extremity.  
He described the pain as sharp and shooting, and he reported 
night pain associated with tingling and some lost feeling.  
He denied any weakness of the bladder or bowel.  His usual 
level of pain was reportedly "5" with "5" being 
unbearable.  The pain was made worse with all physical 
activities such as sitting and standing.  He had used a TENS 
unit and had physical therapy with no improvement.  A prior 
MRI scan showed evidence of degenerative disc disease of the 
lumbar spine.  The physician indicated that the veteran 
walked normally and without a limp.  The physician did not 
provide the specific degrees of limitation in flexion or 
extension, but he noted that they were moderately limited.  
There was diffuse tenderness of the paralumbar muscles and no 
trigger points.  Straight leg raising was 60 degrees on the 
right and 40 degrees on the left.  There was no evidence of a 
sensory or motor deficit.

On June 2005 VA examination, the veteran reported that his 
low back condition had worsened significantly due to years of 
abnormal gait.  The examiner reviewed the claims file and 
noted that an April 2005 MRI showed multilevel degenerative 
changes and disc bulges of the L4-L5 and L5-S1 regions.  He 
noted that the veteran had received epidural steroid 
injections.  The veteran reported that he tried to work but 
was finding it more difficult to complete a day of work.  He 
was having increased difficulty as an operator of a rock 
crusher. He added that he had been laid off in the winter 
because he was unable to perform the mechanical work he 
typically did.  He indicated that he was unable to do 
overhead work, stoop, or bend, and that in the last two 
months he had missed 1 1/2 weeks of work.  The veteran reported 
that he had been using a cane for six months.  The examiner 
observed that the veteran walked with a significant antalgic 
gait to the right that was slowed and stiffened.  Active 
range of lumbar motion revealed flexion to 30 degrees and 
passive flexion to 66 degrees.  Flexion after exercise was 36 
degrees, extension was to degrees 20 degrees, lateral flexion 
to 15 degrees on the left, and to 12 degrees on the right.  
Lateral rotation was to 8 degrees on the right and to 6 
degrees on the left.  Exercise was performed with 10 
repetitions of lumbar flexion and extension.  Straight leg 
raise was positive on the right at 50 degrees and on the left 
at 75 degrees.  The examiner noted that there was a loss of 
range of motion, fatigability, grunting, grimacing and slowed 
movement.  The diagnosis indicated that the veteran 
experienced chronic back discomfort with radicular neuropathy 
in the right leg and to a lesser degree in the left 
leg/thigh.

A September 2005 neurosurgery consultation notes the 
veteran's complaints of chronic low back pain that radiates 
to the anterior lateral thighs and to the tops of his feet.  
There was a slight decrease in sensation of the feet.  
Otherwise, the deep tendon reflexes were symmetrical and knee 
and ankle jerks were positive.  An addendum indicates that 
the veteran had full strength and sensation.  Lumbar X-rays 
revealed minor degenerative changes.  In April 2007, he 
complained of numbness and tingling in the right leg although 
the left leg was reported to be the worse leg.  Straight leg 
raises were to 60 degrees with a pulling sensation in the 
back, bilaterally. 

At a May 2007 video conference hearing, the veteran testified 
that he experiences back pain that goes down his leg and that 
he has numbness in his legs.  He stated that he requires 
assistance from his wife with activities of daily living, 
such as getting dressed.  He also testified that he had 
previously worked as a bulldozer operator but was unable to 
work due to back pain.

On October 2007 VA examination, the veteran complained of 
left leg numbness.  He reported that he could not do any 
bending or lifting because of back pain, and that his wife 
had to assist him with dressing and other activities of daily 
living.  The veteran also reported that he could not do 
housework or work outside, and that his wife did most of the 
driving.  He could not wash dishes because he could not stand 
for very long before he developed back pain.  He indicated 
that he last worked in November 2006 and that he had trouble 
getting in and out of the cabs of construction vehicles.  He 
also did not participate in recreational activities.  The 
veteran had a prominent limp favoring the right leg and he 
used a cane for ambulation.  Reflexes were present and 
symmetric.  Strength was symmetric in the legs with no 
fasciculations or muscle asymmetry.  The examiner noted that 
the veteran appeared deconditioned.  Range of motion testing 
revealed rotation of the spine to 22 degrees on the right and 
to 20 degrees to the left.  Lateral bending was to 12 degrees 
to the right and to 11 degrees to the left.  Flexion was to 
42 degrees and extension was to 13 degrees.  With repetition, 
the veteran had excessive fatigability and weakened movement, 
but there was no evidence of incoordination.  The examiner 
assessed degenerative disc disease and facet arthropathy of 
the lumbosacral spine and recurrent compression neurapraxia 
sciatic nerve left, in the sitting position.  

B.  Legal Criteria and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As explained in 
detail below, the Board has found that "staged" ratings are 
not appropriate in this case.

Mechanical back pain and degenerative disc disease of the 
spine are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Codes 5237 and 5242.  Intervertebral disc 
syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined below), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

Code 5243 provides that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating.  Note 1 following Code 5243 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Under 
Code 5243, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least 
four weeks but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a.

On close review of the record, the Board finds that a 40 
percent rating is warranted for the veteran's low back 
disability and that there is no distinct period during which 
the criteria for the next higher (50 percent) rating were 
met.  See Hart, spura.

The June 2005 VA examination noted that active flexion of the 
lumbar spine was to 30 degrees, which is sufficient to 
warrant a 40 percent rating.  While his lumbar flexion on 
October 2007 VA examination was somewhat better at 42 
degrees, the Board findings that the overall disability 
picture remained unchanged.  With repetitive motion, the 
veteran's lumbar spine demonstrated excessive fatigability 
and weakened movement, he was unable to do bending or 
lifting, and he was only able to stand for short periods of 
time.  Given these findings, a 40 percent rating is 
warranted.  A rating in excess of 40 percent is warranted 
only when there is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  However, such pathology is not 
shown.

The Board has considered the rating criteria of Code 5243 and 
finds that a rating in excess of 40 percent is not warranted 
under those criteria.  A 60 percent rating under Code 5243 
requires evidence of incapacitating episodes having a 
duration of six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.  While the record shows that the veteran has 
reported being unable to perform certain tasks due to back 
pain, there is no evidence of record indicating that the 
veteran's disability has resulted in incapacitating episodes 
as defined by Code 5243.  Under Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
record in this case does not show that the veteran's 
disability has necessitated doctor-prescribed bedrest for a 
period of six weeks during a 12-month period.  Accordingly, a 
rating in excess of 40 percent is not warranted under Code 
5243. 

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2007).  In this case, the veteran alleges that his 
back disability renders him unable to work.  The Board has 
inferred a claim for total rating based on individual 
unemployability due to service-connected disability (TDIU) 
has referred that claim to the RO for development.  
Nonetheless, the veteran has not required hospitalization for 
this disability, nor are any findings present that are not 
reflected in the 40 percent rating awarded in this decision.




ORDER


A 40 percent rating is granted for mechanical low back pain, 
subject to regulations governing the payment of monetary 
benefits.  


____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


